In the

     United States Court of Appeals
                 For the Seventh Circuit
No. 12‐2779

THADDEUS JIMENEZ,
                                                    Plaintiff‐Appellee,

                                  v.


CITY OF CHICAGO, et al.,
                                              Defendants‐Appellants.

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division.
           No. 09 C 08081 — Matthew F. Kennelly, Judge. 


      ARGUED JUNE 5, 2013 — DECIDED October 7, 2013

   Before BAUER, EASTERBROOK, and HAMILTON, Circuit Judges.
   HAMILTON, Circuit Judge.  When  he was fifteen  years  old,
plaintiff Thaddeus Jimenez was convicted of a murder he did
not commit. He spent  sixteen years in prison before he was
exonerated. Jimenez then filed this lawsuit under 42 U.S.C. §
1983 and state law against the City of Chicago and a former
Chicago  police  detective,  Jerome  Bogucki,  for  violating  his
constitutional right to due  process of  law and for malicious
prosecution.  In  January  2012,  a  jury  found  for  Jimenez  and
awarded  him  $25  million  in  compensatory  damages.  The
2                                                        No. 12‐2779

district court denied the defendants’ motions for a new trial
and for judgment as a matter of law. Jimenez v. City of Chicago,
877 F. Supp. 2d 649, 653–54 (N.D. Ill. 2012). Defendants now
appeal. We affirm the judgment in favor of Jimenez.
I. Factual and Procedural Background
   The following facts reflect the evidence in the light most
favorable to Jimenez, the non‐moving party who won the jury
verdict.  Further  factual  details  are  set  forth  in  the  district
court’s order denying the defendants’ post‐trial motions. 
   In  February  1993,  Victor  Romo  and  another  boy
encountered Eric Morro on a street in Chicago. The boy with
Romo  shot  and  killed  Morro.  Romo  always  identified  the
shooter  as  Juan  Carlos  Torres.  Larry  Tueffel,  a  friend  of
Morro’s, was present at the shooting, and Tina Elder and Phil
Torres were close by.
    Detective Bogucki investigated the murder. Bogucki used
coercive tactics to convince Tueffel and Phil Torres to falsely
identify  Jimenez  as  the  shooter.  Bogucki  also  tainted  the
testimony  of  other  witnesses.  For  example,  he  arranged  for
Elder to see a picture of Morro’s corpse next to a picture of
Jimenez before she was shown a line‐up and identified Jimenez
as the shooter. Bogucki also knew that Jimenez owned a blue
and  white  Duke  University  jacket,  so  he  planted  with  the
witnesses the idea that the shooter was wearing that color and
style of jacket.
    Jimenez was fifteen years old in October 1994 when he was
tried as an adult for the murder of Morro. Tueffel, Elder, and
Torres all testified that Jimenez was the shooter. Romo, who
No. 12‐2779                                                   3

had been with the shooter, testified that Juan Carlos Torres was
the shooter. Jimenez was convicted and sentenced to fifty years
in prison. For reasons unrelated to this appeal, his conviction
was  overturned  and  he  was  retried  in  1997.  The  same
witnesses testified at his second trial and gave essentially the
same testimony. Jimenez was again convicted and sentenced,
this time for forty‐five years. 
    Years passed, and Tueffel was in a mental health facility
after being diagnosed with paranoid schizophrenia. In 2006, he
was  contacted  by  an  investigator  working  for  the
Northwestern  University  Center  on  Wrongful  Convictions.
Tueffel volunteered that Jimenez was innocent. Using Tueffel’s
statements,  investigators  then  confronted  Elder  about  her
identification of Jimenez. She disclosed that her identification
of Jimenez in the lineup had been tainted because she had been
shown his picture just before she identified him. In 2008, the
investigators convinced the Cook County State’s Attorney to
reopen the case. State investigators discovered more evidence
indicating Jimenez’s innocence. Then, in May 2009, the State’s
Attorney  and  Jimenez’s  lawyers  sought  to  vacate  his
conviction. A judge of the Circuit Court of Cook County did
so, and Jimenez was later granted a certificate of innocence.
   Jimenez filed a complaint against the City of Chicago and
Detective Bogucki. The case went to trial against Bogucki on
two counts alleging federal claims under 42 U.S.C. §1983 for
deprivation of due process and conspiracy to do so and a state
law claim for malicious prosecution, and against the City of
Chicago for direct liability or indemnification for any judgment
against Bogucki. The jury found for Jimenez on all claims. The
defendants moved for a new trial under Federal Rule of Civil
4                                                              No. 12‐2779

Procedure 59 and judgment as a matter of law under Rule 50.
The district court denied both motions. 
    The  defendants  have  appealed,  arguing  that  the  district
court erred in denying their post‐trial motions and raising an
evidentiary  issue.  They  argue  that  the  district  court  erred
during jury selection by granting Jimenez’s Batson challenge to
a peremptory strike and by failing to give a jury instruction
limiting  the  due  process  violations  the  jury  could  consider.
Defendants  also  argue  they  are  entitled  to  judgment  as  a
matter of law under Rule 50 because Jimenez failed to prove
his due process claim with sufficient evidence by not entering
into  evidence  the  complete  transcripts  of  each  of  his  state
criminal  trials.  Finally,  defendants  argue  that  admitting  one
expert’s testimony on reasonable police practices in murder
investigations was a reversible error that warrants a new trial.
We reject all of these challenges to the verdict.1
II. The Batson Issue
    During  jury  selection,  the  defendants  used  two  of  their
three  peremptory  strikes  against  the  only  two  African‐
American jurors in the venire. Jimenez challenged the strikes
of both under Batson v. Kentucky, 476 U.S. 79 (1986), which held


1
    In exchange for dismissal of Jimenez’s punitive damages claim, Bogucki
stipulated on the record after the jury’s verdict that his actions had violated
Jimenez’s constitutional rights and that the verdict was “correct in every
way.” Tr. 2980. Jimenez argues that Bogucki’s stipulation forecloses any
arguments the defendants might make on appeal. We disagree. The context
of the stipulation makes plain that the parties still expected this appeal. The
stipulation did not waive any arguments that Bogucki or defense counsel
have made before this court.
No. 12‐2779                                                           5

unconstitutional the use of peremptory challenges based on
race. The district judge sustained Jimenez’s objection to one
juror,  concluding  that  defense  counsel’s  stated  reasons  for
striking  juror  S.M.  were  not  credible.  See  United  States  v.
Rutledge, 648 F.3d 555, 556–57 (7th Cir. 2011) (Batson “requires
the  district  court  to  make  a  finding  of  fact  regarding  the
prosecutor’s  credibility  after  the  prosecutor  has  offered  a
race‐neutral reason for the strike”). The judge explained that
the defense had failed to strike a similarly situated white juror,
which undermined the credibility of counsel’s stated reasons
for the strike of S.M.. The defendants had not tried to challenge
S.M. for cause.
    The defendants argue that the district court erred and that
the error was compounded when the court did not give them
another chance to exercise an additional peremptory strike to
replace the one they lost. Defendants face a steep climb on the
merits of this argument. See Rice v. Collins, 546 U.S. 333, 338
(2006)  (“On  direct  appeal  in  federal  court,  the  credibility
findings a trial court makes in a Batson inquiry are reviewed
for clear error.”). We do not reach the merits of the argument,
however. There was no reversible error because the defendants
have not shown that a biased juror sat on the jury. Even if the
district court might have erred in sustaining Jimenez’s Batson
challenge, which we do not decide, any error would have been
harmless.
   This question is governed by two decisions of the Supreme
Court, United States v. Martinez‐Salazar, 528 U.S. 304 (2000), and
Rivera  v.  Illinois,  556  U.S.  148  (2009).  In  Martinez‐Salazar,  a
criminal defendant was forced to use one of his peremptory
challenges  to  cure  the  trial  court’s  erroneous  denial  of  a
6                                                         No. 12‐2779

challenge for cause. He was entitled to exercise peremptory
challenges  pursuant  to  Federal  Rule  of  Criminal  Procedure
24(b),  but  the  Court  held  that  the  loss  of  one  of  his
peremptories did not impair his rights under that rule. “[A]
principal reason for peremptories,” the Court explained, is “to
help secure the constitutional guarantee of trial by an impartial
jury.”  Martinez‐Salazar,  528  U.S.  at  316.  Having  “received
precisely what federal law provided,” and having been tried
“by  a  jury  on  which  no  biased  juror  sat,”  Martinez‐Salazar
could not “tenably assert any violation of his … right to due
process.” Id. at 307, 317. 
    The Court extended this principle to a trial court’s error in
sustaining a Batson challenge in Rivera v. Illinois, 556 U.S. 148
(2009). Rivera, a state criminal defendant, appealed the state
trial court’s rejection of his peremptory strike of a  Hispanic
juror  who  then  sat  on  the  jury  that  convicted  him.  The
Supreme  Court  of  Illinois  found  that  the  record  failed  to
support a Batson challenge against that juror and that the trial
court  should  have  allowed  Rivera’s  peremptory  strike.  See
556 U.S. at 155, citing State v. Rivera, 879 N.E.2d 876, 884 (Ill.
2007).  The  state  court  found,  however,  that  because  Rivera
could  not  show  that  a  biased  juror  sat  on  his  jury,  the  trial
court’s error in sustaining the Batson challenge was harmless.
Id. at 155–56, citing Rivera, 879 N.E.2d at 887, 890–91. 
   The Supreme Court of the United States affirmed, following
Martinez‐Salazar  and  holding  that  the  erroneous  denial  of  a
peremptory challenge does not require automatic reversal of
a defendant’s conviction as a matter of federal law. Id. at 156.
Instead, errors are to be assessed by inquiring whether the jury
that actually decided the case was qualified and impartial. See
No. 12‐2779                                                         7

id.  at  157–59;  Martinez‐Salazar,  528  U.S.  at  316–17;  see  also
Ross v. Oklahoma, 487 U.S. 81, 91 (1988) (failure of trial court to
remove juror for cause, with the result that defendant had to
use  a  peremptory  challenge  to  remove  the  juror,  did  not
deprive defendant of right to impartial jury even though error
changed  composition  of  jury);  United  States  v.  Polichemi,
219 F.3d 698, 705–06 (7th Cir. 2000). Under Martinez‐Salazar and
Rivera, therefore, unless the defendants can show that a biased
or otherwise unqualified juror sat on the jury that rendered the
verdict against them, any error in granting Jimenez’s Batson
challenge would have been harmless.
   The defendants actually concede this point as a matter of
federal constitutional law. They argue, though, that we should
apply  a  different  standard  and  reverse  on  the  basis  of  the
federal statutes and rules providing peremptory challenges.
The  defendants  also  argue  that  the  application  of  harmless
error  analysis  in  this  circuit  is  “evolving.”  We  are  not
persuaded on either point. 
    First, we agree with the Eighth and Ninth Circuits that an
error in sustaining a Batson challenge in a federal civil trial is
subject to harmless error analysis under Martinez‐Salazar and
Rivera. See Avichail v. St. John’s Mercy Health System, 686 F.3d
548,  552–53  (8th  Cir.  2012);  Alaska  Rent‐A‐Car,  Inc.  v.  Avis
Budget Group, Inc., 709 F.3d 872, 880 (9th Cir. 2013). In federal
civil cases, peremptory challenges are provided by 28 U.S.C.
§1870,  which  provides  each  side  in  a  civil  case  three
peremptory challenges. (Federal Rule of Civil Procedure 47(b)
instructs  courts  to  comply  with  §1870.)  The  fact  that
peremptory challenges in civil cases are based on a statute does
not distinguish them from the right to peremptory challenges
8                                                                 No. 12‐2779

in the criminal context, which are granted by Federal Rule of
Criminal Procedure 24(b). See Martinez‐Salazar, 528 U.S. at 311
(“[U]nlike  the  right  to  an  impartial  jury  guaranteed  by  the
Sixth Amendment, peremptory challenges are not of federal
constitutional dimension.”). There is no constitutional right to
a peremptory challenge. Rather, peremptory challenges are one
time‐honored means to protect the constitutional right to an
impartial  jury.  Martinez‐Salazar  and  Rivera  cannot  be
distinguished based on the legal source of the right to exercise
peremptory challenges, and a possible error in administering
peremptory  challenges  that  did  not  deny  an  impartial  jury
does not warrant a new trial.2 
   Second,  defendants  argue  that  our  circuit’s  case  law  is
“evolving”  on  the  issue  of  errors  in  handling  peremptory
challenges. The defendants rely on United States v. Patterson,
215 F.3d 776 (7th Cir. 2000), vacated in part on other grounds,
Patterson  v.  United  States,  531  U.S.  1033  (2000),  and  United
States  v.  Harbin,  250  F.3d  532  (7th  Cir.  2001).  Patterson  dealt

2
   The defendants also try to distinguish Martinez‐Salazar and Rivera on a
different  basis.  They  argue  that  the  defendants  in  Martinez‐Salazar  and
Rivera  “did  not  lose  the  use  of  a  peremptory;  each  used  every  allotted
challenge to remove a juror.” Reply Br. at 22. We are not persuaded. Rivera
struck a juror, the court erroneously denied his Batson challenge, and the
juror sat on Rivera’s jury. Rivera, 556 U.S. at 152. Effectively, Rivera lost his
strike. Martinez‐Salazar had to use a peremptory challenge to strike a juror
who  should  have  been  struck  for  cause,  also  effecting  what  could  be
deemed a forfeiture of that peremptory challenge. Martinez‐Salazar, 528 U.S.
at 309. We need not decide here the extent of a district court’s discretion to
deny  the  culprit  a  replacement  peremptory  challenge  after  sustaining  a
Batson challenge. See generally, e.g., United States v. Walker, 490 F.3d 1282,
1294–95 (11th Cir. 2007).
No. 12‐2779                                                           9

with  the  loss  of  a  peremptory  challenge  due  to  a
misunderstanding about which jurors would be designated as
alternates. But the impartiality of the jury that was eventually
seated was not called into question, “which makes it hard to
see why there is any real problem.” 215 F.3d at 779. We applied
harmless error review and rejected the defendants’ claim that
they lost substantial rights. Id. at 781–82. Because the jury that
was seated was impartial, the defendants had not been harmed
and a new trial was not warranted. At the same time, though,
we  left  open  the  possibility  that  “an  exceptionally  confused
jury‐selection process” might affect a substantial right. Id. at
782. 
   The next year, Harbin presented just such an “exceptionally
confused”  scenario.  In  the  middle  of  a  trial,  a  district  judge
permitted the prosecution to exercise a left‐over peremptory
challenge.  We  reversed,  holding  that  “the  error  was  serious
enough to effect a shift in the total balance of advantages in
favor of the prosecution.” Harbin, 250 F.3d at 547. We found it
was unfair to allow one party “unilateral, discretionary control
over the composition of the jury mid‐trial.” Id. at 547. 
   Patterson and Harbin offer no help for the defendants here.
The jury selection process employed in this trial was straight‐
forward  and  did  not  offer  either  side  a  strategic  advantage.
Without a showing that a biased juror was seated, any error in
the jury selection process in the Jimenez trial could have been
an error only in “a technical sense.” Harbin, 250 F.3d at 549.
   The defendants have not attempted to show that a biased
juror sat on their jury or the sort of harm presented in Harbin.
Without such a showing, we must presume that they received
10                                                            No. 12‐2779

a fair trial. Defendants are not entitled to a new trial based on
district court’s handling of the Batson challenge.
III. Jury Instruction on the Brady Claim
   In Brady v. Maryland, 373 U.S. 83 (1963), and Giglio v. United
States,  405  U.S.  150  (1972),  the  Supreme  Court  held  that  the
accused in a criminal case has a due process right to have the
prosecution disclose material exculpatory evidence, including
evidence  that  impeaches  the  credibility  of  prosecution
witnesses. Jimenez’s core claim in this case is that Detective
Bogucki  deliberately violated his  rights under  Brady  and  its
progeny by concealing exculpatory evidence.
    The  defendants  argue  that  the  district  court  erred  by
refusing  to  give  an  instruction  that  would  have  limited  the
jury’s consideration of Jimenez’s due process Brady claim to
five  pieces  of  evidence.  Although  this  argument  is  framed
primarily as a challenge to the jury instructions, the defendants
also contend that in closing arguments, Jimenez asserted that
ten Brady violations had occurred in the course of the Morro
murder investigation. Defendants say they had no prior notice
of six of them. Neither argument warrants a new trial.
    Where the jury instructions provided by the trial court were
an  accurate  statement  of  the  law,  our  “review  of  jury
instructions is limited.” Knox v. State of Indiana, 93 F.3d 1327,
1332 (7th Cir. 1996). If the instructions were deficient, we ask
whether the jury was confused or misled by the instructions.
Gile v. United Airlines, Inc., 213 F.3d 365, 374–75 (7th Cir. 2000).
Even if we believe that the jury was confused or misled, we
would need to find that the defendants were prejudiced before
ordering  a  new  trial.  Id.;  see  also  Boyd  v.  Illinois  State  Police,
No. 12‐2779                                                                  11

384  F.3d  888,  894  (7th  Cir.  2004)  (standard  of  review  is  “a
liberal one: we look at jury instructions only to determine if
taken as a whole they were sufficient correctly to inform the
jury  of  the  applicable  law.  Even  if  the  instruction  contains
errors or misguides the jury, the error is reversible only if a
litigant is prejudiced.”) (quotation omitted).
    The  defendants  do  not  argue  that  the  due  process
instruction  given  by  the  district  court  was  an  incorrect
statement  of  the  law.3  They  argue  that  it  was  too  broad

3
   The district court provided the jury with the following instruction on
Jimenez’s due process Brady claim:

        The plaintiff’s first claim is that the defendant violated his constitu‐
        tional right to due process of law. 

        To  succeed  on  this  claim,  the  plaintiff  must  prove  both  of  the
        following things by a preponderance of the evidence:

        1.       The  defendant  concealed  material  exculpatory  and/or
                 impeachment evidence from prosecutors.
        2.       As a result, the plaintiff was damaged.

        A law enforcement officer is obligated to turn over to the prosecu‐
        tors  handling  the  case  material  exculpatory  and  impeachment
        evidence that is not otherwise available through the exercise of due
        diligence. Exculpatory or impeachment evidence is not considered
        to have been concealed if it was disclosed in time for the defendant
        in the criminal case to make use of it at his criminal trial.

        “Exculpatory” evidence is evidence that would tend to show that
        the accused person is not guilty of the crime charged. 

                                                                  (continued...)
12                                                             No. 12‐2779

because,  without  the  defendants’  proposed  limiting
instruction, the jury was permitted to consider potential Brady
violations  that  had  not  been  raised  by  the  parties  at  the
summary judgment stage of the case.4
    We find no error. Nothing prevented the jury from deciding
the  case  on  evidence  that  had  not  been  used  to  support  or
oppose an earlier summary judgment motion. “Once the case
proceeds to trial, the full record developed in court supersedes
the  record  existing  at  the  time  of  the  summary  judgment
motion.”  Ortiz  v.  Jordan,  —  U.S.  —,  —,  131  S.  Ct.  884,  890
(2011); Chemetall GmbH v. ZR Energy, Inc., 320 F.3d 714, 718 (7th
Cir. 2003) (“Once the trial has taken place, our focus is on the


3
   (...continued)
          “Impeachment” evidence is evidence that would undermine the
          credibility of a prosecution witness who testifies at  the  criminal
          trial.

        Exculpatory  and  impeachment  evidence  is  “material”  if  it  has  a
        reasonable likelihood of affecting the outcome of the criminal case.

Dkt. 287 at 12.

4
   The defendants contend that only the following “categories” of evidence
were  considered  by  the  district  court  at  summary  judgment:  (1)  that
Bogucki failed to disclose that he coerced Larry Tueffel to identify Jimenez;
(2) that Phil Torres “never told police he saw Jimenez shoot [Morro];” (3)
that Tina Elder saw Jimenez’s photo before identifying him in the line‐up;
(4) that police induced witnesses to give false testimony that the shooter
was wearing a Duke jacket; and (5) that police possessed certain physical
evidence,  including  a  handwritten  note,  a  photo  of  Jimenez,  and  an
evidence inventory list. Def. Br. at 71. The district court granted summary
judgment for the defendants on the last of these theories. 
No. 12‐2779                                                                     13

evidence actually admitted and not on  the  earlier  summary
judgment record.”). So long as the evidence supporting these
theories  was  properly  admitted,  nothing  warranted  a  jury
instruction  that  would  have  prevented  the  jury  from
considering that evidence in resolving Jimenez’s due process
claim.  We  find  no  error  in  the  district  court’s  denial  of  the
defendants’ proposed limiting instruction.
    In the alternative, the defendants argue that if the district
court’s refusal to give a limiting instruction was not error, they
were not given appropriate notice of several Brady theories that
Jimenez  raised  for  the  first  time  in  closing  argument.5  The
defendants  did  not  object  to  these  “new”  theories  at  trial,
however, and we see no error in any event. Contrary to the
defendants’  contention,  these  Brady  theories  were  not
stand‐alone  due  process  claims,  and  they  certainly  did  not
require Jimenez to amend his complaint in the middle of trial
to add such factual detail to the pleadings. Defendants have
not shown that they were unfairly blindsided or that Jimenez’s
trial evidence contradicted his discovery responses. Since the
supposedly new arguments were based on properly admitted
evidence, Jimenez’s counsel was entitled to argue the effect of
the evidence in closing.


5
     These  theories  included:  (1)  the  involvement  of  Morro’s  friend  in  the
investigation; (2) that Bogucki did not record the contemporaneous version
of events when he stopped taking notes of his interview with Tina Elder; (3)
that  Bogucki’s  notes  of  his  interviews  with  Phillip  Torres  were  of  two
separate interviews; (4) the anonymous phone call that identified Victor
Romo; (5) the omission of times and dates in Bogucki’s general progress
reports;  and  (6)  that  Jimenez’s  Duke  jacket  was  not  tested  and  then
“disappeared.” Def. Br. at 72–73.
14                                                                No. 12‐2779

IV.   The Criminal Trial Transcripts
    The  defendants  argue  next  that  they  are  entitled  to
judgment as a matter of law on Jimenez’s Brady claims because
he  did  not  put  into  evidence  the  entire  transcripts  of  his
original  criminal  trials.  Without  the  transcripts,  defendants
argue, the trial evidence was not sufficient to support the jury’s
verdict  and  the  verdict  should  be  reversed.  We  reject  this
argument based on both waiver and the merits.
    First,  the  defendants  never  raised  this  issue  before  the
district court, either at trial or in their post‐trial Rule 50 motion
for judgment as a matter of law. The issue therefore may not be
used to reverse the judgment on appeal. See Ortiz v. Jordan, —
U.S. at —, 131 S. Ct. at 892 (absent Rule 50 motion, appellate
court was “powerless” to review sufficiency of trial evidence),
quoting Unitherm Food Sys., Inc. v. Swift‐Eckrich, Inc., 546 U.S.
394, 404–05 (2006) (finding forfeiture of a claim on appeal that
was  not  presented  in  either  the  Rule  50(a)  or  Rule  50(b)
motion). Whether the trial evidence was sufficient to support
the jury’s verdict without the full criminal trial transcripts is a
matter that had to be raised before the trial court in the first
instance.6
   Second, even if we could review the argument de novo, it
would  still  fail  on  the  merits.  The  defendants  argue  that
Jimenez was required to put the entire transcripts of his two

6
   In response to Jimenez’s waiver argument, the defendants state: “Nor do
we  challenge  the  sufficiency  of  the  evidence  such  as  would  require  a
predicate  motion  under  Fed.  R.  Civ.  P.  50.”  Reply  Br.  at  44  n.18.  This
perfunctory assertion in a footnote in a reply brief is unexplained and is not
consistent with the defense argument on the merits.
No. 12‐2779                                                            15

criminal trials before the jury. The defendants do not specify
whether this burden would have required Jimenez to force the
jury  to  listen  to  a  reading  of  all  1,370  pages  or  to  use  some
other procedure. The absence of specificity is telling.
   The defendants base this argument on language in United
States v. Agurs:
      The  proper  standard  of  materiality  [of  an  alleged
      Brady omission] must reflect our overriding concern
      with the justice of the finding of guilt. Such a finding
      is  permissible  only  if  supported  by  evidence
      establishing  guilt  beyond  a  reasonable  doubt.  It
      necessarily  follows  that  if  the  omitted  evidence
      creates  a  reasonable  doubt  that  did  not  otherwise
      exist, constitutional error has been committed. This
      means that the omission must be evaluated in the context
      of the entire record.
427 U.S. 97, 112 (1976) (emphasis added); Def. Br. at 80, also
citing  Woolley  v.  Rednour,  702  F.3d  411,  426  (7th  Cir.  2012)
(evaluating  post‐conviction  claim  of  prejudicial  ineffective
assistance of counsel under Agurs materiality standard).
    Agurs shows that the materiality of Brady evidence depends
on its context within the criminal investigation. But Agurs did
not establish a rule that the plaintiff in a civil case alleging a
Brady violation must force‐feed the jury the original criminal
trial in its entirety. The criminal transcripts were relevant but
not necessary evidence of Jimenez’s due process Brady claim so
long as he met his burden by other means. The district court
did not err by denying the defendants’ post‐trial motion for
judgment as a matter of law on Jimenez’s Brady claims.
16                                                    No. 12‐2779

V. Expert Testimony
    Finally,  we  address  the  defendants’  contention  that  the
district  court  erred  by  permitting  Jimenez  to  offer  the
testimony  of  Gregg  McCrary,  an  expert  on  police  practices.
McCrary testified in some detail about reasonable practices for
police investigations and how the investigation of the murder
of  Eric  Morro  departed  from  those  practices,  depending  in
large part on how the jury resolved conflicting evidence about
the investigation. McCrary’s testimony tended to show that the
errors  in  defendants’  handling  of  the  investigation  were  so
severe and numerous as to support an inference of deliberate
wrongdoing in violation of the Constitution. 
   Defendants contend that McCrary’s testimony regarding
reasonable  police  investigatory  practices  amounted  to  legal
conclusions  that were  not admissible under Federal Rule of
Evidence  702.  They  also  argue  that  McCrary’s  testimony
impermissibly opined on the credibility of other witnesses. We
find no reversible error.
     A. Forfeiture
    Jimenez responds that the defendants have forfeited these
arguments because they did not object to McCrary’s testimony
on either of these grounds at trial. “If the district court admits
the  contested  evidence,  the  opponent  must  make  a  timely
objection or motion  to  strike, ‘stating the specific  ground of
objection,  if  the  specific  ground  was  not  apparent  from  the
context[.]’” Germano v. Int’l Profit Ass’n, Inc., 544 F.3d 798, 801
(7th  Cir.  2008),  quoting  prior  language  in  Fed.  R.  Evid.
103(a)(1). The defendants counter that their Rule 702 objection
was preserved by a pre‐trial motion in limine and that once the
No. 12‐2779                                                        17

judge ruled on their motion, any further objection would have
been an unnecessary exception to the judge’s ruling. See Fed.
R.  Civ.  P.  46.  We  conclude  that  the  defendants  failed  to
preserve  the  arguments  they  are  now  making  on  appeal
regarding McCrary’s testimony.
   The  defendants  argued  in  their  motion  in  limine  that
McCrary’s  testimony  would  be  improper  because  the  jury
would be able to determine for itself the steps and procedures
involved in a “reasonable and prudent” police investigation,
and McCrary’s testimony on those issues would not be based
on specialized knowledge and thus would not assist the jury.
Dkt. 206 at 5–6 (quoting McCrary’s proposed testimony). That
argument  was  very  different  from  the  arguments  that
defendants make on appeal. In this court the defendants argue
that  McCrary  should  not  have  been  permitted  to  testify
regarding  reasonable  police  practices  because
“reasonableness” is a legal conclusion, and experts should not
provide  legal  opinions.  Def.  Br.  at  58–62.  The  different
arguments  in  the  motion  in  limine  were  not  sufficient  to
preserve the new argument.
    Nor  were  the  arguments  in  the  motion  sufficient  to
preserve the argument on appeal that McCrary should have
been prevented from testifying regarding the credibility of the
other  witnesses.  In  their  motion  in  limine,  the  defendants
argued  that  McCrary  should  not  be  permitted  to  testify
because his opinions hinged on his evaluation of the credibility
of the witnesses to the Morro murder. Dkt. 206 at 3–5. That
argument  was  different  from  the  argument  the  defendants
raise  on  appeal—that  McCrary  testified  regarding  the
credibility  of  the  witnesses’  trial  testimony.  Def.  Br.  at  64
18                                                       No. 12‐2779

(McCrary’s testimony “directly touched upon a matter firmly
beyond any expert’s competence: the credibility of several key
trial  witnesses.”).  This  appellate  argument  also  was  not
preserved by the motion in limine.
    Because  the  defendants  failed  to  object  to  McCrary’s
testimony on either of these bases at trial, we must consider
whether  there  was  a  “plain  error”  under  Federal  Rule  of
Evidence 103(e). We have explained: “Plain error review of a
forfeited evidentiary issue in a civil case is available only under
extraordinary circumstances when the party seeking review
can demonstrate that: (1) exceptional circumstances exist; (2)
substantial rights are affected; and (3) a miscarriage of justice
will  occur  if  plain  error  review  is  not  applied.”  Estate  of
Moreland  v.  Dieter,  395  F.3d  747,  756  (7th  Cir.  2005),  citing
Stringel v. Methodist Hosp. of Ind., Inc., 89 F.3d 415, 421 (7th Cir.
1996). 
    The  defendants  have  not  cleared  this  high  bar.  The
defendants argue at length that McCrary’s disputed testimony
affected their substantial rights. Def. Br. at 62–70. But the bulk
of their argument depends on comparing McCrary’s “lengthy
and purposeful” testimony with the “weaknesses” of Jimenez’s
claims—in  other  words,  re‐weighing  the  evidence  while
drawing all inferences in the defendants’ favor. We may not do
so. Moreover, the defendants have not addressed the other two
elements  needed  for  plain  error  review—exceptional
circumstances  and  a  miscarriage  of  justice.  The  defendants’
arguments concerning their substantial rights will not rescue
them from forfeiture without such a showing.
No. 12‐2779                                                                        19

    B. The Merits of Defendants’ Challenges
    Even  if  defendants  had  not  forfeited  these  objections,
though, defendants’ arguments against McCrary’s testimony
fail  on  the  merits.  When  an  objection  is  made  properly,  a
district court’s decision admitting evidence is reviewed for an
abuse of discretion. Griffin v. Foley, 542 F.3d 209, 217 (7th Cir.
2008). 
         1. Testimony Regarding “Reasonableness”
    Federal Rule of Evidence 702(a) permits a witness qualified
as  an  expert  to  testify  regarding  his  or  her  opinion  if  “the
expert’s scientific, technical, or other specialized knowledge
will  help  the  trier  of  fact  to  understand  the  evidence  or  to
determine a fact in issue.” It is the role of the judge, not an
expert witness, to instruct the jury on the applicable principles
of law, and it is the role of the jury to apply those principles of
law to the facts in evidence. As a general rule, accordingly, an
expert may not offer legal opinions.7


7
   There are some exceptions to this general rule, including some issues of
legal malpractice and patent law. See, e.g., American Int’l Adjustment Co. v.
Galvin, 86 F.3d 1455, 1461 (7th Cir. 1996) (in legal malpractice case under
Indiana law, expert testimony is normally required to show standard of
care); Markman v. Westview Instruments, Inc., 52 F.3d 967, 983 (Fed. Cir. 1995)
(court had discretion to adopt, take guidance from, ignore, or reject expert
legal  opinions  regarding  patent  construction),  aff’d,  517  U.S.  370  (1996);
Applegate  v.  United  States,  35  Fed.  Cl.  406,  424–25  (Fed.  Cl.  1996)  (expert
testimony  reaching  legal  conclusions  may  be  admissible  where  the
testimony concerns state law or a technical provision peculiar to industry)
(internal quotation omitted); Barth v. Reagan, 564 N.E.2d 1196, 1199–1200 (Ill.
1990)  (in  legal  malpractice  case  under  Illinois  law,  standard  of  care
                                                                        (continued...)
20                                                             No. 12‐2779

     The defendants argue that McCrary’s testimony regarding
reasonable  police  practices  was  intertwined  with  probable
cause,  a  legal  standard,  and  thus  McCrary  should  not  have
been permitted to testify on the subject. We disagree. McCrary
did not offer any opinion at trial as to probable cause at any
stage of the investigation of Morro’s murder or the prosecution
of  Jiminez.  He  testified  only  about  reasonable  investigative
procedures and ways in which evidence from other witnesses
did  or  did  not  indicate  departures  from  those  reasonable
procedures.
    We  recognize  that  McCrary’s  opinions  had  direct
implications  for  applying  legal  standards  such  as  probable
cause  and,  even  more  to  the  point,  whether  Bogucki
deliberately failed to comply with his obligations under Brady
v.  Maryland  and  the  Due  Process  Clause  of  the  Fourteenth
Amendment. That’s why his testimony was relevant.8
   When an expert offers an opinion relevant to applying a
legal  standard  such  as  probable  cause,  the  expert’s  role  is
“limited  to  describing  sound  professional  standards  and
identifying departures from them.” West v. Waymire, 114 F.3d
646, 652 (7th Cir. 1997); see also Abdullahi v. City of Madison,
423  F.3d  763,  772  (7th  Cir.  2005)  (commenting  that  expert’s

7
   (...continued)
ordinarily must be established through expert testimony).

8
   Plaintiff tried this case on the theory that Bogucki acted deliberately to
violate his constitutional rights. The case therefore does not present any
question about reckless conduct. See generally Slade v. Board of School Dirs.
of City of Milwaukee, 702 F.3d 1027, 1029–30 (7th Cir. 2012); Archie v. City of
Racine, 847 F.2d 1211, 1219–20 (7th Cir. 1988) (en banc).
No. 12‐2779                                                           21

testimony could be relevant to jury in determining whether
officers  deviated  from  reasonable  police  practices).  That’s
exactly what McCrary did here. The district court drew the line
properly  so  that  McCrary’s  testimony  did  not  stray  into
impermissible territory. 
    In  constitutional  tort  cases,  expert  testimony  regarding
sound professional standards governing a defendant’s actions
can be relevant and helpful. Liability for constitutional torts is
more  limited  in  scope  than  common  law  tort  liability.
Negligence is not sufficient. Daniels v. Williams, 474 U.S. 327
(1986).  Expert  testimony  regarding  relevant  professional
standards can give a jury a baseline to help evaluate whether
a  defendant’s  deviations  from  those  standards  were  merely
negligent  or  were  so  severe  or  persistent  as  to  support  an
inference  of  intentional  or  reckless  conduct  that  violated  a
plaintiff’s  constitutional  rights.  See,  e.g.,  Norfleet  v.  Webster,
439  F.3d  392,  396  (7th  Cir.  2006)  (“To  infer  deliberate
indifference on the basis of a physician’s treatment decision,
the  decision  must  be  so  far  afield  of  accepted  professional
standards  as  to  raise  the  inference  that  it  was  not  actually
based on a medical judgment.”), citing Estate of Cole v. Fromm,
94 F.3d 254, 262 (7th Cir. 1996); Collignon v. Milwaukee County,
163 F.3d 982, 989 (7th Cir. 1998) (“A plaintiff can show that the
professional  disregarded  the  need  only  if  the  professional’s
subjective response was so inadequate that it demonstrated an
absence of professional judgment, that is, that no minimally
competent professional would have so responded under those
circumstances.”).  These  cited  cases  dealt  with  medical
treatment,  but  the  same  principle  extends  to  police
investigations.
22                                                   No. 12‐2779

    McCrary  testified  about  the  steps  a  reasonable  police
investigator would have taken to solve the Morro murder, as
well as the information that a reasonable police investigator
would have taken into account as the investigation progressed.
He did not try to resolve conflicts in the testimony of different
witnesses. He also did not offer an opinion regarding whether
the police had probable cause to arrest Jimenez. He did point
out  ways in which  evidence from other witnesses indicated
that  Bogucki  and  his  police  colleagues  departed  from
reasonable investigation methods. The effect of his testimony
depended  on  how  the  jury  resolved  conflicts  among  the
testimony  of  other  witnesses.  We  must  assume  the  jury
resolved those conflicts in favor of plaintiff Jimenez, of course.
McCrary’s  testimony  thus  would  have  helped  the  jury
conclude that the departures from reasonable police practices
were so important, severe, and numerous that they supported
an  inference  that  Bogucki  acted  deliberately  to  violate
Jimenez’s rights. Such use of McCrary’s testimony would not
transform it into an impermissible legal opinion. Thus, even if
defendants had not forfeited their objections, we would find no
error in admitting McCrary’s testimony, much less plain error
or an abuse of discretion.
       2. Testimony Regarding Credibility
    The defendants also contend that McCrary impermissibly
testified regarding the credibility of the other trial witnesses.
The defendants also forfeited this argument, as noted, but it
too  would  fail  on  the  merits.  Whether  expert  testimony
regarding  witness  perception,  memory,  reliability,  and
deception could assist a properly‐instructed jury in its task of
evaluating  trial  testimony  is  controversial.  Compare,  e.g.,
No. 12‐2779                                                         23

United States v. Hall, 165 F.3d 1095, 1107 (7th Cir. 1999) (“the
credibility  of  eyewitness  testimony  is  generally  not  an
appropriate  subject  matter  for  expert  testimony  because  it
influences  a  critical  function  of  the  jury—determining  the
credibility  of  witnesses.”),  with  Hall,  165  F.3d  at  1118
(Easterbrook, J., concurring in judgment) (“Jurors who think
they understand how memory works may be mistaken, and if
these  mistakes  influence  their  evaluation  of  testimony  then
they may convict innocent persons. … That a subject is within
daily experience does not mean that jurors know it correctly.”)
(emphasis in original). As important as this controversy is, we
need  not  address  it  here  because  McCrary  simply  did  not
testify regarding the credibility of other trial witnesses. 
     McCrary offered a few observations on credibility, but they
were  limited  to  proper  discussions  of  the  evidence  that
Bogucki  received  in  the  investigation.  First,  McCrary  noted
that one witness had given Bogucki two inconsistent versions
of  the  events  at  two  different  times  in  the  investigation.  He
explained that a reasonable officer would have realized that
both  of  her  stories  “can’t  be  true”  and  would  have  tried  to
resolve the conflicts. That point is hard to dispute and certainly
did not invade the province of the jury.
     McCrary also testified that a reasonable officer would have
taken  very  seriously  Victor  Romo’s  statement  that  he  was
present when Morro was shot and that the shooter was Juan
Carlos  Torres, not  Jimenez. McCrary explained that Romo’s
statement  amounted  to  a  voluntary  confession  that  he  was
present at the scene of the murder with the person he said was
the shooter, which would make Romo himself at least a suspect
in  the  murder,  at  the  very  least  as  an  accomplice.  See  Tr.
24                                                  No. 12‐2779

1627–28, 1630, 1635. McCrary did not testify that Romo had
been telling the truth, but he explained that Romo’s statement
had strong indications of credibility so that a reasonable police
investigator would have taken it seriously—it was a voluntary
statement against Romo’s own interests, for it implicated him
in a very serious crime. We see nothing improper about that
testimony. See Nunez v. BNSF Railway Co., No.12‐3018, — F.3d
—, —, 2013 WL 4829259, at *3 (7th Cir. Sept. 11, 2013) (expert
could not testify as to whether another witness was telling the
truth, but could testify about implications if he was).
    McCrary did not tell the jury whether to believe what any
witnesses had said during the civil trial. He told the jury what
a  reasonable  police  investigator  should  have  done  when
presented with these conflicting and/or inculpatory statements
during the murder investigation. This was within the bounds
of proper testimony for a police practices expert. Thus, even if
the argument had not been forfeited, we would find no error,
let alone a plain error or an abuse of discretion.
   We find no reversible error, so the judgment of the district
court is AFFIRMED.